

SABRA HEALTH CARE REIT, INC.
DIRECTORS’ COMPENSATION POLICY
(Effective June 21, 2012)
Directors of Sabra Health Care REIT, Inc., a Maryland corporation (the
“Company”), who are not employed by the Company or one of its subsidiaries
(“non-employee directors”) are entitled to the compensation set forth below for
their service as a member of the Board of Directors (the “Board”) of the
Company. The Board has the right to amend this policy from time to time.
Cash Compensation
 
Annual Retainer
$50,000
Additional Chair/Lead Independent Director Retainer
$20,000
Additional Committee Chair Retainers
 
Audit Committee Chair
$12,500
Compensation Committee Chair
$7,500
Nominating and Governance Committee Chair
$7,500
Committee Meeting Fee (per meeting)
$1,000
 
 
Equity Compensation
 
Annual Equity Award
$40,000
Initial Equity Award
$20,000



Cash Compensation
Each non-employee director will be entitled to an annual cash retainer while
serving on the Board in the amount set forth above (the “Annual Retainer”). A
non-employee director who serves as the Chair of the Board or the Company’s Lead
Independent Director will be entitled to an additional annual cash retainer
while serving in that position in the amount set forth above (the “Additional
Chair/Lead Independent Director Retainer”). A non-employee director who serves
as the Chair of the Audit Committee, the Compensation Committee or the
Nominating and Governance Committee of the Board will be entitled to an
additional annual cash retainer while serving in that position in the applicable
amount set forth above (an “Additional Committee Chair Retainer”). A
non-employee director who attends a meeting of the Audit Committee, the
Compensation Committee or the Nominating and Governance Committee of the Board
(each, a “Committee Meeting”) will be entitled to a fee for attendance at the
meeting in the amount set forth above (a “Committee Meeting Fee”); provided that
the Committee Meeting Fee for a particular Committee Meeting will be reduced to
$500 if the meeting is either (1) a telephonic meeting lasting for less than
thirty minutes, or (2) a meeting that is held as an in-person meeting but the
non-employee director attends the meeting other than in person.
The amounts of the Annual Retainer, Additional Chair/Lead Independent Director
Retainer, and Additional Committee Chair Retainers reflected above are expressed
as annualized amounts. These retainers will be paid on a quarterly basis, at the
end of each quarter in arrears, and will be pro-rated if a non-employee director
serves (or serves in the corresponding position, as the case may be) for only a
portion of the quarter (with the proration based on the number of calendar days
in the quarter that the director served as a non-employee director or held the
particular position, as the case may be). Committee Meeting Fees for attendance
at one or more meetings that occur in a particular quarter will be paid at the
end of that quarter.
Equity Awards
Initial Equity Awards
For each new non-employee director appointed or elected to the Board, on the
date that the new non-employee director first becomes a member of the Board, the
new non-employee director will automatically be granted an award of restricted
stock units (an “Initial RSU Award”) determined by dividing (1) the Initial
Equity Award grant value set forth above by (2) the per-share closing price of
the Company’s common stock on the date of grant (rounded down to the nearest
whole unit). Each Initial RSU Award will vest in equal monthly installments over
the two-year period following the date of grant.
An employee or former employee of the Company or one of its subsidiaries who
ceases or has ceased to be so employed and becomes a non-employee director will
not be eligible for an Initial RSU Award grant, but will be eligible for cash
compensation and annual equity awards on the same basis as other non-employee
directors.
Annual Equity Awards for Continuing Board Members
On the date of each annual meeting of the Company’s stockholders, each
non-employee director then in office will automatically be granted an award of
restricted stock units (an “Annual RSU Award”) determined by dividing (1) the
Annual Equity Award grant value set forth above by (2) the per-share closing
price of the Company’s common stock on the date of such annual meeting (rounded
down to the nearest whole unit). Each Annual RSU Award will vest in equal
monthly installments over the one-year period following the date of grant.
Should the annual meeting of the Company’s stockholders in the year following
the year in which the award was granted occur prior to the last vesting date of
the award, the outstanding and unvested portion of the award will vest on the
day prior to that annual meeting. In the event that more than one annual meeting
of the Company’s stockholders occurs during a given fiscal year, Annual RSU
Awards will be made only in connection with the first such meeting to occur in
that year.
For each new non-employee director appointed or elected to the Board other than
on the date of an annual meeting of the Company’s stockholders, on the date that
the new non-employee director first becomes a member of the Board, the new
non-employee director will be entitled to a pro-rata portion of the Annual RSU
Award (a “Pro-Rata Annual RSU Award”) determined by dividing (1) a pro-rata
portion of the Annual Equity Award grant value set forth above by (2) the
per-share closing price of the Company’s common stock on the date the new
non-employee director first became a member of the Board. The pro-rata portion
of the Annual Equity Award grant value for purposes of a Pro-Rata Annual RSU
Award will equal the Annual Equity Award grant value set forth above multiplied
by a fraction (not greater than one), the numerator of which is 12 minus the
number of whole months that as of the particular grant date had elapsed since
the Company’s last annual meeting of stockholders at which Annual RSU Awards
were granted by the Company to non-employee directors, and the denominator of
which is 12, with the result to be rounded down to the nearest whole unit. Each
Pro-Rata Annual RSU Award will vest in equal monthly installments based on the
number of whole months remaining in the period beginning with the month
following the month in which the Pro-Rata Annual RSU Award was granted and
ending with the month in which the next scheduled annual meeting of the
Company’s stockholders in which Annual RSU Awards will be granted.
Provisions Applicable to All Non-Employee Director Equity Awards
Each restricted stock unit award will be made under and subject to the terms and
conditions of the Company’s 2009 Performance Incentive Plan (the “2009 Plan”) or
any successor equity compensation plan approved by the Company’s stockholders
and in effect at the time of grant, and will be evidenced by, and subject to the
terms and conditions of, an award agreement in the form approved by the Board to
evidence such type of grant pursuant to this policy (the “Form of Award
Agreement”). To the extent then vested, restricted stock units will generally be
paid in an equal number of shares of the Company’s common stock on the earlier
to occur of (1) that date that is five years following the original grant date,
(2) the date the non-employee director ceases to be a member of the Board, or
(3) the occurrence of a “change in control.”
Restricted stock unit awards granted under the 2009 Plan are generally forfeited
as to the unvested portion of the award upon the non-employee director’s
termination of service as a director for any reason. However, vesting of a
non-employee director’s outstanding and unvested restricted stock units will
accelerate upon a change in control of the Company or should the director’s
services terminate due to the director’s death or disability.
Non-employee directors are entitled to receive dividend equivalents with respect
to outstanding and unpaid restricted stock units granted pursuant to this
policy. Dividend equivalents, if any, are paid in the form of a credit of
additional restricted stock units under the 2009 Plan and are subject to the
same vesting, payment and other provisions as the underlying restricted stock
units.
The definition of “change in control” and specific payment, termination and
dividend equivalent provisions applicable to an award are set forth in the
related Form of Award Agreement.
Elective Grants of Equity Awards
Non-employee directors may participate in the Company’s Non-Employee Directors
Stock-For-Fees Program, pursuant to which they may elect that certain of their
cash retainers be converted into the right to receive an award of stock units
under the 2009 Plan.
Expense Reimbursement
All non-employee directors will be entitled to reimbursement from the Company
for their reasonable travel (including airfare and ground transportation),
lodging and meal expenses incident to meetings of the Board or committees
thereof or in connection with other Board related business. The Company will
make reimbursement to a non-employee director within a reasonable amount of time
following submission by the non-employee director of reasonable written
substantiation for the expenses.
 







